                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  EASTERN DIVISION

ERIC DE’JUAN JONES                                                                      PLAINTIFF

VERSUS                                                 CIVIL ACTION NO. 2:19-cv-118-KS-MTP

RICHARD BROWNING, et al.                                                            DEFENDANTS

                                               ORDER

          THIS MATTER is before the Court on Plaintiff’s Motion to Supplement and Amend

Complaint [58] and Motion for Leave to File Supplemental and Amended Complaint [65]. The

Court construes the Motion [65] as a request for leave to file an amended complaint and the

Motion [58] as the proposed amended complaint. Having carefully considered the parties’

submission and the applicable law, the Court finds that the Motions [65] and [58] should be

denied.

          Plaintiff filed this action on August 19, 2019 and alleged that law enforcement officers

unlawfully entered his home in July 2019, arrested him, and seized his property. He believes this

resulted in the violation of several of his constitutional rights. Plaintiff was briefly held in

custody after the July 2019 arrest and he alleged that a nurse at the correctional facility failed to

provide him adequate medical care. Finally, Plaintiff sued a local newspaper because it

published information relating to the July 2019 search and arrest that Plaintiff asserted was

offensive and defamatory. See Comp. [1].

          The Court dismissed most of Plaintiff’s claims on January 17, 2020. See Order [56].

There is only one remaining claim for slander against Defendant Richard Browning. Id. at 17.

On January 24, 2020, Plaintiff filed the Motion to Supplement and Amend [58], which the Court




                                                   1
construes as a proposed amended complaint, and on February 3, 2020 Plaintiff filed the Motion

for Leave to File Supplemental and Amended Complaint [65].

       As Plaintiff must seek the Court’s leave to amend, Federal Rule of Civil Procedure

15(a)(2) applies and states that the Court “should freely give leave when justice so requires.”

“However, it is by no means automatic.” Addington v. Farmer’s Elevator Mut. Ins. Co., 650

F.2d 663, 666 (5th Cir. 1981). “[T]he decision to grant or deny a motion for leave to amend lies

within the sound discretion of the trial court.” Id. When considering the appropriateness of an

amended pleading a court must review several factors including (1) undue delay, (2) bad faith on

the part of the movant, (3) repeated failure to cure deficiencies by previous amendments, (4)

undue prejudice to the opposing party, and (5) the futility of the amendment. Wimm v. Jack

Eckerd Corp., 3 F.3d 137, 139 (5th Cir. 1993).

       Additionally, a plaintiff should not be allowed to amend when the amendment includes

claims and defendants that are unrelated to the pending action. See Verrette v. Webre, 2009 WL

591070 (E.D. La. Mar. 5, 2009) (denying leave to amend when the proposed amendment was

wholly unrelated to the facts of the original complaint); see also Lewis v. Todd, 2019 WL

7811238, at *2 (E.D. La. Nov. 20, 2019); Albarado v. City of Abilene, 2016 WL 1583772, at *6

(N.D. Tex. Mar. 18, 2016); Dean v. Brandon, 162 F.3d 1161, *1 (6th Cir. 1998) (holding that the

district court did not abuse its discretion when it denied a motion to amend that was not related to

the original claim).

       The Motion [58] and accompanying Memorandum [59] total over 120 pages of disjointed

legal and factual ramblings. The Court has attempted to decipher and distill Plaintiff’s

allegations, but the documents are difficult to untangle. Additionally, the amended complaint

seeks to add unrelated claims and defendants.



                                                 2
       For example, Plaintiff appears to name Christopher Epps, the former commissioner of the

department of corrections, as a defendant and claims he conspired with unknown individuals to

prolong Plaintiff’s prison sentence in 2012 by 36 months.1 Mot. [58] at 6. At another point,

Plaintiff claims unknown individuals “rotate on a 24-hour schedule of talking in the dwelling

audibly on rotation with an employed switch board operator of the like having unfettered

discretion to curse, threaten death and terror upon the Plaintiff while watching and possibly

recording, at minimum audio of sex with partners.”2 Id. at 11-12. Additionally, Plaintiff claims

at least two unknown individuals published a blog post about him in 2008 and called him a

hitman. Id. at 31. This post has apparently led to negative consequences for him and he believes

that the City of Prentiss gave these unknown individuals authority to publish this blog.3

       The Court finds that the proposed amendment presents new claims that are wholly

unrelated to the claims that are before the Court. While Plaintiff has not acted with delay or

attempted to repeatedly cure deficiencies in his pleading, allowing Plaintiff to continually add

unrelated claims will prejudice the remaining Defendant’s ability to defend himself. Dean v.

Brandon, 162 F.3d 1161, *1 (6th Cir. 1998). The Court, therefore, finds that Plaintiff has not

demonstrated good cause to amend his complaint.

       Moreover, it also appears that Plaintiff has not satisfied Federal Rule of Civil Procedure


       1
         Plaintiff also seeks to add an Assistant United States Attorney and an Assistant Attorney
General in relation to this alleged conspiracy that kept him in prison.
       2
          In addition to being difficult to understand, most of Plaintiff’s allegations appear
fantastical.
       3
          It is difficult to identify every issue that Plaintiff raises in the proposed amendment.
Throughout the pleading he challenges his prison sentence in 2012 and calls it involuntary
servitude, at another point he brings up taxation issues, and at yet another point he challenges a
civil asset forfeiture action in 2012. The majority of the document in no way relates to Plaintiff’s
original complaint.

                                                 3
20(a)(2) which permits joinder of multiple defendants in a single lawsuit only when (1) the

plaintiff asserts a right to relief against each defendant relating to or “arising out of the same

transaction, occurrence, or series of transactions or occurrences;” and (2) a “question of law or

fact common to all defendants will arise in the action.” “A district court has discretion under

Rule 20(a) to control the scope of a lawsuit by limiting the number of defendants a plaintiff may

hail into court in a particular case.” Tuft v. Texas, 397 F. App’x 59, 61 (2010) (citation omitted).

       Plaintiff seeks to add parties that would not be properly joined under Rule 20(a)(2). They

would be improper because the present lawsuit focuses on events that occurred in 2019, but

Plaintiff’s proposed amended complaint revolves around incidents in 2008 and 2012. If Plaintiff

intends to pursue his claims against the unknown individuals who published an unflattering blog

post about him in 2008 or against Christopher Epps regarding his 2012 prison sentence, Plaintiff

should do so in a separate lawsuit where the complained of conduct arises out of the same

transaction, occurrence, or series of transactions and occurrences. The proposed amendment is,

therefore, improper under both Rule 15 and Rule 20 of the Federal Rules of Civil Procedure.

        IT IS, THEREFORE, ORDERED that Plaintiff’s Motion to Supplement and Amend

Complaint [58] and Motion for Leave to File Supplemental and Amended Complaint [65] are

DENIED.

       SO ORDERED, this the 18th day of February, 2020.

                                               s/Michael T. Parker
                                               United States Magistrate Judge




                                                  4
